DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/21/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 8/8/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5, 9-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 20130230760 A1).
Regarding claim 1, Pan discloses a battery module 2 comprising a plurality of battery brackets 20. The plural battery brackets 20 comprise a first battery bracket 20a and a second battery bracket 20b, which are stacked on each other. Moreover, each of the first battery bracket 20a and the second battery bracket 20b comprises a plurality of hollow portions 200 for accommodating a plurality of battery cells 26 [Abstract; Fig. 2; paragraph 0020].
Regarding claim 2, Pan teaches that the plural battery cells 26 may be selectively connected in parallel or in series [paragraph 0027].
Regarding claim 3, Pan teaches that the first set of brackets 20a includes a single bracket that extends across the first layer of battery cells and fixes each of battery cell 26 of the first layer of battery cells into respective defined positions of hollow portions 200 [[Fig. 3; paragraph 0024, 0026]
Regarding claim 4, Pan teaches that the first set of brackets 20a includes a plurality of brackets [Fig. 2].

Regarding claim 5, Pan teaches that battery bracket 20a and 20b are a honeycomb structure with a plurality of hexagonal units. Preferably, the plural hexagonal units of the honeycomb structure are integrally formed with each other [Fig. 2-3; paragraph 0023]

Regarding claim 11, Pan teaches that the plural first engaging structures 205 (pin) and the plural second engaging structures 206 (pin) are staggered. After the first engaging structures 205 of the first battery bracket 20a are engaged with corresponding second engaging structures 206 of the second battery bracket 20b, the first battery bracket 20a and the second engaging structures 206 are combined together. Due to the engagement between the first engaging structures 205 and respective second engaging structures 206, the first battery bracket 20a and the second battery bracket 20b are securely fixed and stacked on each other [Fig. 2-3; paragraph 0023, 0026].
Regarding claims 14-15, Pan teaches a first and a second layer of batteries 26 and a first set of bracket 20a and a second set of bracket 20b. Pan teaches that the first and second rows being adjacent to each other. Pan teaches that the plural battery cells 26 may be selectively connected in parallel or in series [Fig. 2-3; paragraph 0023, 0026, 0027].

Regarding claims 9-10 and 16-17, It is noted that introduction of bracket is claimed in a product by process manner which does not have patentable weight in an apparatus claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The .

8.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 20130230760 A1) as applied in claim 1 and further in view of Hilmann et al (US 20190312247 A1).
Regarding claims 6-7, Pan remains silent about a safety feature in the battery housing in case of mechanical stress due to a crash. However, it is known in the art to provide safety features in the battery housing of an electrical vehicle that is configured to break when a predetermined force is exceeded as taught by Hilmann [Abstract; paragraph 0002, 0015, 0040]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing a safety feature in the battery housing in order to have a safer battery module which would safeguard any explosion in case of a crash. 

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 20130230760 A1) in view of Hilmann et al (US 20190312247 A1) as applied in claim 6 and further in view of Tokoo et al (US 20160149180 A1).
Regarding claim 8, Pan/Hilmann remains about the material construction of the battery bracket/holder. However it is known in the art to utilize polybutylene terephthalate (PBT) to manufacture battery bracket/holder because of its insulating property as taught by Tokoo [paragraph 0026, 0036, 0050]. Therefore, it would have .

10.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 20130230760 A1) as applied in claim 1 and further in view of Fees et al (US 20180123192 A1).
Regarding claims 12-13, Pan remains silent about electrical creeping distance between two adjacent battery cells. However, Fees teaches that one or more electrical insulation layers are arranged between a bottom of each battery cell in the set of battery cells and the cooling plate, wherein an overall thickness of the one or more electrical insulation layers is configured to be greater than or equal to a threshold electrical creeping distance [Abstract; Fig. 9; paragraph 0004, 0080]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of electrical creeping distance in order to prevent electrical breakdown in a region where a potential difference occurs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723